                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PAMELA LYNN LATTA,                              )
               Petitioner,                      )
                                                )
                       v.                       )       Civil Action No. 19-215
                                                )
                                                )
WARDEN ORLANDO HARPER, et al.,                  )
             Respondents.                       )

                                          ORDER

               AND NOW, this 30th day of April, 2019, after the petitioner, Pamela Lynn Latta,

filed a petition for a writ of habeas corpus, and after a Report and Recommendation was filed by

the United States Magistrate Judge and sent to the petitioner’s address of record, which granted

her a period of time to file written objections thereto, and no objections having been filed, and

upon independent review of the petition and upon consideration of the Magistrate Judge’s Report

and Recommendation (ECF No. 2), which is adopted as the opinion of this Court,

               IT IS ORDERED that the petition for a writ of habeas corpus filed by petitioner

(ECF No. 1) is dismissed for failure to exhaust state court remedies and, because reasonable

jurists could not conclude that a basis for appeal exists, a certificate of appealability is denied.

               IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure if the petitioner desires to appeal from this Order she must do so within

thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                                /s/ Joy Flowers Conti
                                                Joy Flowers Conti
                                                Senior United States District Judge
cc:   Pamela Lynn Latta
      165558
      Allegheny County Jail
      950 2nd Avenue
      Pittsburgh, PA 15219
